Order filed May 1, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00010-CV
                                    ____________

                          EDWARD LEE ABRAM, Appellant

                                             V.

   JOHN JAMES in his Individual Capacity and BIG JOHN TRUCKING, LLC,
                                 Appellees


                       On Appeal from the 234th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-20867


                                         ORDER

       The clerk’s record in this appeal was filed March 6, 2012. The official court
reporter advised this court that no reporter’s record was taken in this case. Therefore,
appellant=s brief was due April 5, 2012. See Tex. R. App. P. 38.6(a). No brief or motion
for extension of time has been filed.
       Unless appellant files a brief with the clerk of this court on or before May 30, 2012,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                           PER CURIAM